Exhibit 10.1

LOGO [g41986g41r46.jpg]

SEVERANCE AGREEMENT AND GENERAL RELEASE

i2 Technologies, Inc., hereinafter (“Employer”) and Pallab Chatterjee,
hereinafter (“Employee”), his/her heirs, executors, administrators, successors,
and assigns, agree that:

 

1. Resignation; Last Day of Employment: Employee hereby resigns his position as
Chief Executive Officer of the Employer as of December 17, 2008. Employee
further resigns from any director or officer positions of Employer and of
Employer’s direct or indirect subsidiaries or divisions as of December 17, 2008.
Employer accepts such resignations and Employer and Employee hereby agree that
the Employee’s last day of employment with Employer will be December 31, 2008
(the “Termination Date”).

 

2. Consideration: In consideration for signing this Severance Agreement and
General Release (the “Agreement”) and compliance with the promises made herein,
Employer agrees to pay the Employee the payments and benefits set forth on
Exhibit A and Employer and Employee hereby modify the Amended and Restated
Executive Retention Agreement entered into effective as of May 23, 2008 between
the Employer and the Employee (the “Retention Agreement”) as set forth below.
Except as set forth in this Agreement, Employee shall not be entitled to any
payments or benefits under the Retention Agreement. If Employee has i2 medical
or dental plan coverage on the day before the Termination Date, Employee will be
offered an opportunity to continue such coverage through COBRA processed via
Ceridian.

 

3. Additional Consideration for Execution of this Agreement: Employee
understands and agrees that he/she is receiving additional consideration from
that provided in the Retention Agreement for his/her execution of this Agreement
and the fulfillment of the promises contained herein.

 

4.

Revocation/Effective Date: Employee may revoke this Agreement for a period of
seven (7) calendar days following the day he/she executes this Agreement and
General Release. Any revocation within this period must be submitted, in
writing, to Elizabeth Quaye, One i2 Place, 11701 Luna Road, Dallas, TX 75234 and
state, “I hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to Elizabeth Quaye or her designee, or
sent via facsimile number 469-357-7132 to Elizabeth Quaye within seven
(7) calendar days of execution of this Agreement. This Agreement shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in the
state in which Employee was employed at the time of his/her last day of
employment, then the

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday. This Agreement shall become effective when
Employee has not exercised his/her right to revoke and upon the expiration of
the seven (7) day period (the “Effective Date”).

 

5. General Release of Claims: This Section 5 shall supersede and replace
Section 8 of the Retention Agreement. Employee knowingly and voluntarily
releases and forever discharges Employer, its parent corporation, affiliates,
subsidiaries, divisions, successors and assigns and the current and former
employees, attorneys, officers, directors and agents thereof (collectively
referred to throughout this Agreement as “Employer”), of and from any and all
claims, arising from any act, omission or event that occurred on or before the
Effective Date, known and unknown, which the Employee has or may have against
Employer as of the Effective Date of this Agreement, including, but not limited
to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Family and Medical Leave Act;

 

  •  

The Workers Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

Any State or Local Civil Rights laws;

 

  •  

Any State or Local wage law;

 

  •  

Any other federal, state or local law, statute, regulation or ordinance of any
kind whatsoever;

 

  •  

Any public policy, contract, tort, or common law claim; and

 

  •  

Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

Notwithstanding anything to the contrary, this Release shall not release any
rights to indemnification which the Employee has in his Indemnification
Agreement dated June 30, 2008 (“Indemnification Agreement”).

 

6. Affirmations: Employee affirms that he/she has not filed, caused to be filed,
and is not presently a party to any claim, complaint, or action against Employer
in any forum or form. Employee further affirms that he/she has been paid and has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him, except as provided in this Agreement. Employee further affirms that he/she
has no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act. Employee further affirms that he/she has filed all reports of
ownership and changes of ownership in accordance with Section 16(a) of the
Securities Exchange Act of 1934, as amended.

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

7. Confidentiality: Employee agrees not to disclose any information regarding
the existence or substance of this Agreement, except to his/her spouse, tax
advisor, and an attorney with whom Employee chooses to consult regarding this
Agreement. Nothing herein is intended to or shall preclude Employee from filing
a complaint and/or charge with any appropriate federal, state, or local
government agency and/or cooperating with said agency in its investigation.
Employee, however, shall not be entitled to receive and hereby waives any
relief, recovery, or monies in connection with any complaint or charge brought
against Employer, without regard as to who brought any said complaint or charge.

 

8. Non-Solicitation of Employees: Employee agrees that for a period of twelve
(12) months after signing this agreement, he/she will not directly or
indirectly, whether on behalf of him/herself or any other entity, solicit,
recruit or employ any of Employer’s employees, or cause any such employees to
leave the employment of Employer. Release from this restriction may only be
obtained by written waiver from an Executive Officer of Employer. In the event
that any of the provisions of this section 8 should ever be judicially
determined to exceed the limitations permitted by applicable law, then the
parties hereto agree that such provisions shall be reformed to set forth the
maximum limitations permitted by law and/or severed from this Agreement such
that the remainder of the Agreement shall remain valid and enforceable.

 

9. Expense reimbursement: All expenses incurred on behalf of Employer must be
submitted within 30 days of the Employee’s Termination Date for reimbursement.
If such expenses are not submitted within that 30 day time frame, Employer will
not be responsible for reimbursing the Employee.

 

10. Payroll Deduction Authorization: Employee agrees to sign and return the
attached Payroll Deduction Authorization Form as an eligibility requirement for
receiving Severance benefits.

 

11. Equipment Return: As a condition to receiving the consideration set forth in
this Agreement, Employee must have returned all i2 property and equipment in a
reasonable condition as of the Effective Date.

 

12. Governing Law and Interpretation: This Agreement and General Release shall
be governed and conformed in accordance with the laws of the state of Texas
without regard to its conflict of laws provisions. In the event the Employee
breaches any provision of this Agreement and General Release, Employee and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release, and if such an action is
commenced, the governing venue for such action shall be in Dallas County, Texas.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

13. Severability: Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.

 

14. Non-admission of Wrongdoing: Employer and Employee agree that neither this
Agreement nor the furnishing of the consideration for this Release shall be
deemed or construed at anytime for any purpose as an admission by either, or
evidence of any liability or unlawful conduct of any kind.

 

15. Amendment: This Agreement may not be modified, altered or changed except in
writing and signed by Employee and an Executive Officer of Employer, wherein
specific reference is made to this Agreement.

 

16. Violation of Agreement: If Employee violates any of the terms of this
Agreement, Employer’s obligation to make payments or provide other benefits
under this Agreement will stop immediately, and Employee will be required to
return all payments already received. In such an event, Employee’s release of
claims against Employer will continue to apply and Employee will be liable for
any attorney’s fees or other costs as a result of Employee’s violation of this
Agreement.

 

17. Understanding of Terms: Employee acknowledges that he/she has read this
Agreement completely, has had the opportunity to seek legal counsel, and fully
understands the terms, nature and effect of this Agreement, which he/she
voluntarily executes in good faith. Employee acknowledges that he/she has not
relied on any representations, promises, or agreements of any kind made to
him/her in connection with his/her decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.

 

18. Review by an Attorney: You are advised to have this Agreement reviewed by an
attorney of your choice. By signing this Agreement, you acknowledge that you
have had enough time to have an attorney review this Agreement, and that you
have either done so or you have decided not to have an attorney review this
Agreement.

 

19. Counterparts: Duplicate copies of this Agreement may be signed, and each
copy will be considered an original document, but when taken together, all
copies will constitute one Agreement.

 

20. Entire Agreement: This Agreement sets forth the entire agreement between the
Employee and Employer, and fully supersedes the Resignation Letter dated
December 18, 2008, to be effective December 17, 2008, and any prior agreements
or understandings between the Employee and the Employer, except for the
Indemnification Agreement, Employee Proprietary Information Agreement as well as
the invention and non-disclosure agreements contained therein, i2 Technologies
1995 Stock Option/Stock Issuance Plan, and any applicable arbitration agreement
previously executed by Employee. These enumerated documents or agreements will
remain effective, notwithstanding the execution of this Agreement.

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

EMPLOYEE HAS BEEN ADVISED THAT HE/SHE HAS AT LEAST TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND IS ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH HEREIN, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS HE/SHE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

i2 Technologies US, Inc.

 

    By:   /s/ John Harvey     Date:   December 19, 2008   John Harvey        
Senior Vice President, Secretary and General Counsel      

/s/ Pallab Chatterjee

    Date:   December 19, 2008   Pallab Chatterjee      



--------------------------------------------------------------------------------

Exhibit A

Pallab Chatterjee Severance

 

Effective Date: December 31, 2008

Two Part Payment:

For 2008:

Annual Base Salary:

   Regular pay through 12/31/08, to the extent not already paid

Annual bonus:

   $450,000*124% = $558,000    THIS PAYMENT WILL BE HELD FOR 6 MONTHS DUE TO
409A REGULATIONS APPLICABLE TO “SPECIFIED EMPLOYEES”

Remaining vacation:

   Remaining hours payable on last check

Severance:

  

Annual Base Salary

   $450,000

Annual Bonus at target

   $450,000

12 months COBRA

   $  14,371

TOTAL SEVERANCE

   $914,371

ALL SEVERANCE PAYMENTS WILL BE HELD FOR 6 months due to 409A regulations
applicable to “specified employees”

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

Options:

Fully vest on date of termination – All underwater

One year to exercise (or expiration, if earlier)

 

Option
Price

  Options
Outstanding   Options
Vested   Options
Unvested $22.50   2,917   2,917   0 $22.50   17,083   17,083   0 $16.25   1,166
  1,166   0 $16.25   6,833   6,833   0 $7.54   15,958   10,749   5,209 $7.54  
34,042   34,042   0 $13.82   4,393   0   4,393 $13.82   20,607   19,270   1,337
$15.87   7,852   6,601   1,251 $15.87   22,148   14,023   8,125 $25.70   3,744  
0   3,744 $25.70   11,256   6,562   4,694 $12.33   9,012   0   9,012 $12.33  
43,898   529   43,369 $11.00   6,619   0   6,619 $11.00   193,381   2,000  
191,381   400,909   121,775   279,134

RSUs:

Accelerate on date of termination

Based on ITWO price of $6.14

 

50,000

   $ 307,000

30,000

   $ 184,200           $ 491,200

STOCK WILL BE HELD FOR 6 months due to 409A regulations applicable to “specified
employees”

 

  •  

FICA and Medicare taxes are due immediately on accelerated RSUs and will be
withheld from final pay.

  •  

Federal income tax withholding is not due until the RSUs are issued to Pallab in
6 months based on their value on the date issued, not date of termination.

  •  

If there is a CIC during the 6 month waiting period:

  o If shares are replaced with cash, he will pay taxes on the cash

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial



--------------------------------------------------------------------------------

  o If i2 shares are replaced by another company stock shares, he will be taxed
at the value of those shares on the date of issue.

Total Value Today (including amounts held for six months due to 409A
regulations): $1,963,571

 

CORPORATE HEADQUARTERS        11701 Luna Road, Dallas, TX
75234        469-357-1000 tel        469-357-1798 fax        www.i2.com

 

Pallab Chatterjee       Initial